FILED
                           NOT FOR PUBLICATION                                 JAN 25 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50470

              Plaintiff-Appellee,                D.C. No. 3:05-cr-00199-BEN

 v.
                                                 MEMORANDUM*
FRANCISCO JAVIER GARCIA,
a.k.a. Beaver,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Francisco Javier Garcia appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the district court abused its discretion by denying his

motion for a sentence reduction under Amendment 782 to the Sentencing

Guidelines. The district court acted within its discretion when it denied Garcia a

sentence reduction based on its determination that a reduction would pose a serious

threat to the public in light of his significant criminal history and the circumstances

of the offense. See U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Lightfoot, 626
F.3d 1092, 1096 (9th Cir. 2010). Moreover, contrary to Garcia’s contention, the

district court considered the 18 U.S.C. § 3553(a) sentencing factors, did not rely on

any clearly erroneous facts, and thoroughly explained its determination that a

reduction was unwarranted. See United States v. Trujillo, 713 F.3d 1003, 1009

(9th Cir. 2013).

      AFFIRMED.




                                           2                                    15-50470